DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 5, 7 and 9-16 are pending in the application.
This action is in response to applicants' amendment dated February 4, 2022.  Claims 1, 5, 7, 9 and 10 have been amended and claims 2-4, 6 and 8 have been canceled.
Response to Amendment
Applicant's arguments filed February 4, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 5a), b), c), d), e), f), g), h), i) and j) in the last office action, which are hereby withdrawn.

In view of the amendment dated February 4, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following amendments to the claims are not described in the specification with respect to the compounds of Formula (I):
“and mixtures thereon” in claim 1 with respect to the triterpene compound selected from the group consisting of celastrol, pristimerin and tingenone;
“and combinations thereof” in claim 1 with respect to the blood disorder selected from the group consisting of von Willebrand Factor disease, thrombosis, hemostasis, hypercoagulation, abnormal blood flow and endothelial cell dysfunction;
“and combinations thereof” in claim 9 with respect to the blood disorder selected from the group consisting of peripheral thrombosis, cardiac thrombosis and cerebral thrombosis;
“patient has another condiction selected from the group consisting of an ApoE4 allele, cardiovascular disorder, Type 1 diabetes, Type 2 diabetes, Systemic lupus erythematosus, Active ulcerative colitis, Rheumatoid arthritis, physiological and acute stress” in claim 10 with respect to peripheral thrombosis, cardiac thrombosis and cerebral thrombosis; and
 “and combinations thereof” in claim 9 with respect to another condition selected from the group consisting of an ApoE4 allele, cardiovascular disorder, Type 1 diabetes, 
Applicant is required to cancel the new matter in the reply to this Office action.

Election/Restrictions
This application contains claims 11-16 drawn to an invention nonelected without traverse in the reply filed on October 29, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624